Filed 12/8/20 In re Alize D. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
            SECOND APPELLATE DISTRICT
                   DIVISION SEVEN

  In re ALIZE D., a Person Coming                                   B304214
  Under the Juvenile Court Law.
                                                                    (Los Angeles County
                                                                    Super. Ct. No. 19CCJP08176A)
  LOS ANGELES COUNTY
  DEPARTMENT OF CHILDREN
  AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

  ADRIAN D.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Kristen Byrdsong, Juvenile Court Referee.
Affirmed in part and dismissed in part.
      Donna P. Chirco, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and William D. Thetford, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                         INTRODUCTION

      Adrian D. appeals from the juvenile court’s jurisdiction
findings and disposition orders declaring his four-year-old child
Alize D. a dependent of the court and removing her from his
physical custody. Adrian contends that substantial evidence did
not support the court’s jurisdiction findings under Welfare and
Institutions Code section 300, subdivisions (a) and (b),1 that there
were reasonable means to protect Alize without removing her,
and that the court abused its discretion in ordering him to
complete a domestic violence program and parenting classes and
in restricting his visits with Alize. We dismiss the appeal from
the juvenile court’s findings under section 300, subdivision (a),
and otherwise affirm.

        FACTUAL AND PROCEDURAL BACKGROUND

      A.    Adrian Hits His Girlfriend in Alize’s Presence
      On October 31, 2019 Adrian’s girlfriend Dulce V. tried to
leave Adrian’s house to look for a job, but Adrian prevented her
from leaving because he thought she was going to cheat on him.
When Dulce tried to call her mother, Adrian “snatched” Dulce’s
phone from her. When Dulce tried to take it back, Adrian
punched her in the face, causing her to fall to the ground and
bleed from her nose. Dulce walked to a nearby store and
borrowed a phone to call the 911 emergency operator. A Los
Angeles County Sheriff’s deputy arrived and observed “redness,
swelling, and dried blood” on Dulce’s nose. Dulce told the deputy
that Adrian hit her and that “there has been previous history of

1       Statutory references are to the Welfare and Institutions
Code.




                                  2
‘[d]omestic [v]iolence,’” but that she had not reported it because
she was scared. Dulce said she wanted to leave Adrian’s home
and had started to pack her belongings because Adrian was
“extremely possessive and violent with her.” When Dulce said
Alize was present during the incident, the deputy contacted the
Los Angeles County Department of Children and Family
Services.

      B.     The Department Investigates and Files a Petition
             Under Section 300, Subdivisions (a) and (b), and the
             Court Detains Alize
       A week later the Department interviewed Adrian about
Dulce’s report of domestic violence. Adrian told the Department
social worker that he and Dulce were arguing and that, when he
tried to get her out of the house, she “tripped over a bike onto the
table in the dining room.” Adrian stated, referring to Dulce, “I
just tapped her.” Adrian said that Alize “did not see anything,”
that the deputy “lied about [Dulce] having a busted lip,” and that
Dulce’s face was red because she had an “‘ingrown pimple’” on her
face. The Department social worker advised Adrian “a plan
would need to be put in place to ensure Alize’s safety,” but Adrian
failed to attend the meeting to discuss the safety plan. Adrian
also failed to return the social worker’s text messages and phone
calls.
       When the social worker interviewed Dulce, she denied
Adrian hit her. She stated that, while she and Adrian were
arguing, Adrian pushed her (“not hard”), and she tripped and fell.
Dulce explained that she called law enforcement because she was
upset, that the deputy mistakenly believed she sustained a bruise
on her cheek because Adrian had hit her, and that the bruise
“was a result of an ‘ingrown pimple.’” Dulce also denied Adrian
hit her in the past.




                                 3
      The Department filed a petition under section 300,
subdivisions (a) and (b), alleging Adrian’s violence toward Dulce
in Alize’s presence “endangers the child’s physical health and
safety, creates a detrimental home environment, and places the
child at risk of serious physical harm, damage, and danger.” The
juvenile court detained Alize and ordered Adrian to enroll in a
“domestic violence treatment” program.

        C.   The Department Investigates Further
        The Department investigated and confirmed Alize
witnessed the physical violence. Alize told the Department social
worker, “The police took my dad because he was bad. My dad
socked Belen in her nose and she was bleeding a lot. I saw him
. . . and my tummy started hurting, so my dad told me to go to my
room. It was scary.” “Belen” was the name Alize used for Dulce.
        The Department found out that in July 2019, three months
before Dulce reported the domestic violence, Adrian contacted the
Department because he was concerned Alize had sustained
bruises while in the care of her mother, Ashley R.2 Ashley
explained to the social worker that, when she petitioned in family
court for custody of Alize, Adrian called the Department to report
his suspicion Alize was being physically and sexually abused
while at Ashley’s home. Ashley stated that, as a result of the
“false allegations of physical and sexual abuse,” the family court
gave Adrian temporary custody of Alize and required all visits
with Ashley to be monitored until the next hearing, which did not




2     Ashley is not a party to this appeal.




                                 4
take place because Adrian failed to appear.3 Alize denied all of
Adrian’s allegations, and the Department closed the July 2019
referral from Adrian.
       In its report for the jurisdiction and disposition hearing,
the Department questioned Adrian’s credibility “regarding his
concerns” Ashley physically abused Alize, observing that, “despite
[Adrian’s] concerns, he would allow [Alize] to have long periods of
unmonitored contact with her mother Ashley.” The Department
also stated that it had “continued efforts to provide services to the
family . . . and provided referrals” and that, although Adrian said
he was willing to participate in services, as of December 27, 2019
he had been “unable” to enroll in any classes.

      D.    The Juvenile Court Asserts Jurisdiction over Alize
            and Removes Her from Adrian
       On January 8, 2020 the juvenile court held a hearing on the
Department’s petition. Adrian testified that the allegations were
false because the deputy who arrested him “used excessive force”
and that, when Adrian said he was going to report him, the
deputy told Adrian “he was going to send [the Department] . . . to
remove [Alize].” Adrian stated that, even assuming Alize’s
statements were true, “this was a one-time incident.” The court
rejected Adrian’s argument his physical altercation with Dulce
was an isolated incident because, the court concluded, Dulce
“reported to the police there has been domestic violence in the
past” and her statement “closest [in time] to the incident is most
credible.” The court found that there was an “ongoing risk” to
Alize because Adrian failed to take responsibility for his conduct


3     After the Department filed the petition in this case, the
family court continued the custody matter pending the juvenile
court’s ruling on the petition.




                                 5
and that Dulce was “recanting because of her fear.” The court
sustained the allegations in the petition and declared Alize a
dependent of the court under section 300, subdivisions (a) and (b).
      As for disposition, Adrian argued the court should not
remove Alize from his custody because the court could order
Adrian not to have Dulce in his home while Alize was present.
The Department argued the court should remove Alize from
Adrian and place her with Ashley. The Department explained it
investigated Adrian’s allegations that led to the temporary
custody order in family court and “did not find any supporting
evidence of those allegations.”
      The court found by clear and convincing evidence that
leaving Alize in the home of Adrian “would pose a substantial
danger to [her] physical health, safety, protection, and emotional
well-being, given [Adrian’s] failure to address domestic violence,
failure to be forthcoming, putting a four-year-old in the middle of
a custody battle, making false allegations, [and] failing to
acknowledge the power and control dynamics.” The court also
found that “the Department has provided reasonable means to
prevent removal,” but that, in light of the court’s findings (which
included Adrian’s failure to address the domestic violence), “no
reasonable means exist[ed]” to protect Alize without removal.
The court removed Alize from Adrian and placed her with Ashley.
The court ordered Adrian to complete a 52-week domestic
violence program, participate in individual counseling sessions,
and attend parenting classes because Adrian had “chosen to put a
four-year-old in the middle of a custody battle and continues to be
inappropriate.” The court ordered monitored visitation for
Adrian. Adrian timely appealed.




                                6
                          DISCUSSION

      A.    Substantial Evidence Supported the Jurisdiction
            Finding Under Section 300, Subdivision (b)

              1.    Applicable Law and Standard of Review
       Section 300, subdivision (b)(1), authorizes the juvenile
court to assert jurisdiction where the child protective agency
proves the child “has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness, as a result
of the failure or inability of his or her parent or guardian to
adequately supervise or protect the child.” (See In re J.M. (2019)
40 Cal. App. 5th 913, 921; In re M.W. (2015) 238 Cal. App. 4th 1444,
1453.) The Department “has the burden of proving by a
preponderance of the evidence” that the child is a dependent of
the court under section 300. (In re I.J. (2013) 56 Cal. 4th 766,
773; see In re M.W., at p. 1453.)
       ‘“While evidence of past conduct may be probative of
current conditions, the question under section 300 is whether
circumstances at the time of the hearing subject the minor to the
defined risk of harm.’ [Citation.] Thus, domestic violence
between a child’s parents may support the exercise of jurisdiction
only if there is evidence that the violence harmed the children or
placed them at risk of harm, and ‘the violence is ongoing or likely
to continue.’” (In re M.W., supra, 238 Cal.App.4th at
pp. 1453-1454.) However, ‘“[t]he court need not wait until a child
is seriously abused or injured to assume jurisdiction and take the
steps necessary to protect the child.’” (In re I.J., supra,
56 Cal.4th at p. 773; see In re T.V. (2013) 217 Cal. App. 4th 126,
133 [“The focus of section 300 is on averting harm to the child.”].)
       ‘“In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings . . . , we determine if




                                 7
substantial evidence, contradicted or uncontradicted, supports
them. “In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of
the dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues
of fact and credibility are the province of the trial court.”
[Citation.] . . . “‘“[T]he [appellate] court must review the whole
record in the light most favorable to the judgment below to
determine whether it discloses substantial evidence . . . such that
a reasonable trier of fact could find [that the order is
appropriate].’””’” (In re I.J., supra, 56 Cal.4th at p. 773; see In re
R.T. (2017) 3 Cal. 5th 622, 633; In re M.W., supra,
238 Cal.App.4th at p. 1453.)

            2.      Substantial Evidence Supported the
                    Jurisdiction Finding Under Section 300,
                    Subdivision (b)
       Adrian contends substantial evidence did not support the
finding Alize came within section 300, subdivision (b), “because at
the time of the hearing, she was not at risk.” Adrian is incorrect.
       Substantial evidence supported the juvenile court’s finding
that domestic violence was an ongoing problem in Adrian’s home
and posed a substantial risk of serious physical harm to Alize.
Both Alize and Dulce recounted Adrian’s assault on Dulce that
left her bleeding on the ground. Alize easily could have been
“‘accidentally hit by a thrown object, by a fist, arm, foot or leg.”’
(In re E.B. (2010) 184 Cal. App. 4th 568, 576, disapproved on
another ground in Conservatorship of O.B. (2020) 9 Cal. 5th 989,
1010, fn. 7 (O.B.).) And witnessing the incident of domestic
violence caused Alize to experience symptoms, including fear and
stomach pain. (See In re V.L. (2020) 54 Cal. App. 5th 147, 156
[“Even if a child suffers no physical harm due to domestic




                                  8
violence, a ‘cycle of violence between . . . parents constitute[s] a
failure to protect [a child] “from the substantial risk of
encountering the violence and suffering serious physical harm or
illness from it.’””]; In re R.C. (2012) 210 Cal. App. 4th 930, 941
[same].)
        Moreover, although Dulce recanted her statement Adrian
had been violent with her in the past, her actions belied her
retraction. Dulce tried to call her mother during her argument
with Adrian, which suggested she feared the argument would
turn violent. Dulce also packed her belongings to leave Adrian
because, as she reported to law enforcement, this was not the
first time Adrian tried to control her with violence. Significantly,
notwithstanding her prior suggestion she might leave the abusive
relationship, Dulce reconciled with Adrian, which increased the
risks that Adrian would again become angry with Dulce and
resort to violence and that Alize would be in danger. (See In re
R.C., supra, 210 Cal.App.4th at p. 942 [“‘“past violent behavior in
a relationship is ‘the best predictor of future violence”’”]; In re
E.B., supra, 184 Cal.App.4th at p. 576 [the mother’s “record of
returning to [the father] despite being abused by him, supports
the juvenile court’s finding that her conduct in the domestic
altercations endangered the children”].) And Adrian’s insistence
the incident “was just an argument,” as well as his failure to
acknowledge the risk his conduct posed to Alize, further
supported the jurisdiction finding. (See In re V.L., supra,
54 Cal.App.5th at p. 156 [“A parent’s denial of domestic violence
increases the risk of it recurring.”]; In re John M. (2013)
217 Cal. App. 4th 410, 418-419 [in evaluating the risk of harm to
the child, the juvenile court may consider “evidence of the
parent’s current understanding of and attitude toward the past
conduct that endangered a child”].)




                                 9
       Adrian argues that, because “Dulce stated that the
information in the police report was incorrect,” there was “no
substantial risk to Alize based on the isolated incident.” The
juvenile court, however, found Adrian’s denials and Dulce’s
“minimization” were not credible. Instead, the court credited
Dulce’s statements to law enforcement, made shortly after Adrian
hit her, that she and Adrian had a history of domestic violence
and that she did not report any of the other incidents because she
was afraid. We defer to the juvenile court’s credibility
determinations. (See In re I.J., supra, 56 Cal.4th at p. 773
[“‘“[w]e do not reweigh the evidence”’”]; Georgeanne G. v. Superior
Court (2020) 53 Cal. App. 5th 856, 865 [“We . . . may not substitute
our deductions for those of the juvenile court.”].)

      B.      The Appeal from the Jurisdiction Findings Under
              Section 300, Subdivision (a), Is Not Justiciable
       “‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence.’” (In re I.J., supra, 56 Cal.4th
at p. 773; accord, In re Madison S. (2017) 15 Cal. App. 5th 308,
328-329.) “We nonetheless retain discretion to consider the
merits of a parent’s appeal [citation], and often do so when the
finding ‘(1) serves as the basis for dispositional orders that are
also challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) “could have other
consequences for [the appellant], beyond jurisdiction.”’” (In re
M.W., supra, 238 Cal.App.4th at p. 1452; see In re Madison S., at
p. 329; In re Drake M. (2012) 211 Cal. App. 4th 754, 762-763.)




                                 10
       It is not appropriate to exercise that discretion here.
Adrian does not argue the jurisdiction finding under section 300,
subdivision (a), served as the only basis for the disposition orders
he challenges. As we will discuss, the jurisdiction finding under
section 300, subdivision (b), provides an independent and
sufficient basis for the juvenile court’s disposition orders.
Therefore, even if we were to reverse the jurisdiction findings
under section 300, subdivision (a), we could not grant Adrian any
effective relief. (See In re I.A. (2011) 201 Cal. App. 4th 1484, 1491,
1495 [dismissing a father’s appeal as nonjusticiable because “any
order we enter will have no practical impact on the pending
dependency proceeding, thereby precluding a grant of effective
relief”]; cf. In re D.M. (2015) 242 Cal. App. 4th 634, 639 [exercising
discretion to review an otherwise moot appeal from a jurisdiction
finding because “the court’s order requiring [the] mother to
attend parental education and individual counseling . . . hinge on
the validity of the jurisdictional finding against her” under
section 300, subdivision (a)].) Adrian’s conclusory assertions
(without referring to any specific finding) that the
“[j]urisdictional findings could affect this dependency proceeding
or a future dependency proceeding” and that ‘“refusal to
address . . . jurisdictional errors on appeal . . . has the
undesirable result of insulating erroneous or arbitrary rulings
from review’” are too speculative to justify exercising discretion to
review the jurisdiction finding under section 300, subdivision (a).
(See In re I.A., at pp. 1494-1495 [“[a]lthough raising the specter of
a future impact, [the father] . . . fails to suggest any way in which
[the jurisdiction finding] actually could affect a future
dependency or family law proceeding”].)




                                 11
      C.    Substantial Evidence Supported the Order Removing
            Alize from Adrian

              1.    Applicable Law and Standard of Review
       Section 361, subdivision (a), provides in relevant part: “In
all cases in which a minor is adjudged a dependent of the court on
the ground that the minor is a person described by Section 300,
the court may limit the control to be exercised over the dependent
child by any parent.” Section 362, subdivision (a), “amplifies”
this provision by authorizing the court to make “any and all
reasonable orders for the care, supervision, custody, conduct,
maintenance, and support of the child.” (In re Anthony Q. (2016)
5 Cal. App. 5th 336, 346.) Thus, “[i]n making its disposition orders
the court has broad discretion to resolve issues regarding the
custody and control of the child, including deciding where the
child will live while under the court’s supervision.” (Ibid.)
       Section 361, subdivision (c)(1), provides that a “dependent
child shall not be taken from the physical custody of his or her
parents, . . . with whom the child resides at the time the petition
was initiated, unless the juvenile court finds clear and convincing
evidence” that “[t]here is or would be a substantial danger to the
physical health, safety, protection, or physical or emotional well-
being of the minor if the minor were returned home, and there
are no reasonable means by which the minor’s physical health
can be protected without removing the minor from the minor’s
parent’s physical custody.” (See In re V.L., supra, 54 Cal.App.5th
at p. 154 [“To remove a child from parental custody, the court
must make one of five specified findings by clear and convincing
evidence.”]; In re D.P. (2020) 44 Cal. App. 5th 1058, 1065 [same].)
“‘“Clear and convincing” evidence requires a finding of high
probability.’” (In re V.L, at p. 154.) “Actual harm to a child is not
necessary before a child can be removed. ‘Reasonable




                                 12
apprehension stands as an accepted basis for the exercise of state
power.’” (Ibid.) “The court may consider a parent’s past conduct
as well as present circumstances” in deciding whether to remove
a child. (In re N.M. (2011) 197 Cal. App. 4th 159, 170.)
       “In general, when presented with a challenge to the
sufficiency of the evidence associated with a finding requiring
clear and convincing evidence, the court must determine whether
the record, viewed as a whole, contains substantial evidence from
which a reasonable trier of fact could have made the finding of
high probability demanded by this standard of proof.” (O.B.,
supra, 9 Cal.5th at p. 1005; see In re V.L., supra, 54 Cal.App.5th
at p. 149 [in reviewing the disposition orders removing the
minors from the father, “we heed the holding of [O.B.]
establishing that when a statute requires a fact to be found by
clear and convincing evidence, and when there is a substantial
evidence challenge, the reviewing court must determine whether
the record contains substantial evidence from which a reasonable
trier of fact could find the existence of that fact to be highly
probable”].) “In conducting its review, the court must view the
record in the light most favorable to the prevailing party below
and give appropriate deference to how the trier of fact may have
evaluated the credibility of witnesses, resolved conflicts in the
evidence, and drawn reasonable inferences from the evidence.”
(O.B., at pp. 1011-1012; see In re V.L., at p. 155.)

             2.    Substantial Evidence Supported Removal
       Adrian contends that, even if we affirm the jurisdiction
findings, “the disposition findings should be reversed” because
“[t]here were reasonable means to protect Alize in the home of
[Adrian],” such as ordering Dulce “not [to] be present in the home
with [Adrian] and Alize,” in-home services to support Alize, or
counseling for Dulce. The juvenile court reasonably rejected any




                                13
proposal short of removing Alize because the Department
demonstrated Adrian could not be trusted to protect Alize from
harm. As discussed, the court found Adrian’s testimony was “not
credible.” Adrian still maintained that Dulce never told the
deputy he physically abused her and argued instead that the
deputy falsified the report of abuse because Adrian threatened to
make an excessive force report. Adrian also continued to
maintain that Dulce suffered a bruise on her face by tripping over
a bike, which the juvenile court disbelieved, and that Dulce’s
bruise was an “ingrown pimple.” And despite Adrian’s
representation to the court he was “willing . . . to participate in
whatever he needs to in order to have [Alize] in his custody,” he
never met with the social worker to put a safety plan in place for
Alize or enrolled in any of the classes the court ordered him to
attend.
      As discussed, Adrian failed to accept any responsibility for
the incidents of domestic violence, failed to appreciate how that
violence put Alize at risk, failed to cooperate with the
Department, and failed to comply with any part of his case plan.
Substantial evidence supported the juvenile court’s finding by
clear and convincing evidence that Adrian’s violent tendencies
posed a substantial risk of harm to Alize and that there were no
reasonable means to protect Alize except by removing her from
Adrian’s custody. (See In re V.L., supra, 54 Cal.App.5th at
pp. 156-157 [reasonable trier of fact could have found it highly
probable that “there were no reasonable means to protect [the]
minors without removal from [their] father’s physical custody”
because “[t]he inference from [the father’s] denial [of domestic
violence] is that he is less likely to change his behavior in the
future,” which “increases the risk of [the violence] recurring”]; In
re T.V., supra, 217 Cal.App.4th at pp. 136-137 [father’s denial of
responsibility supported the juvenile court’s finding that the child




                                14
“was at substantial risk of harm as a result of the parents’
ongoing domestic violence and there were no reasonable means
by which she could be protected without removal”]; In re
Heather A. (1996) 52 Cal. App. 4th 183, 196 [rejecting a father’s
argument that the juvenile court could have allowed him to
retain custody of his children ‘“on the condition that [he] not
invite a domestic partner into the home with the minors’” because
“there [was] no indication that [the father’s] violent, abusive
tendencies [were] only limited to ‘domestic partners,’ and not to
other women to whom the minors might be exposed”]; cf. In re
Ashly F. (2014) 225 Cal. App. 4th 803, 810 [“[a]mple evidence
existed of ‘reasonable means’ to protect [the children] in their
home,” given the mother’s expression of remorse and enrollment
in a parenting class].)

      D.     The Juvenile Court Did Not Abuse Its Discretion in
             Ordering Adrian To Complete a Domestic Violence
             Program and Attend Parenting Classes
       Adrian contends the court’s order requiring him to
complete a 52-week domestic violence program “was cumulative”
because the court ordered his individual counseling to address
domestic violence issues. Adrian also contends there was “no
evidence to support a finding that [he] was in need of a parenting
class” because “Alize was not brought before the court based on
any deficiencies in [Adrian’s] parenting.” Neither contention has
merit.
       The juvenile court has ‘“wide latitude’” in formulating
reasonable disposition orders for the care, custody, support, and
well-being of dependent children. (In re K.T. (2020)
49 Cal. App. 5th 20, 24; see § 362, subd. (a); In re Daniel B. (2014)
231 Cal. App. 4th 663, 673.) The juvenile court “‘may direct any
and all reasonable orders to the parents or guardians of the child




                                15
who is the subject of any [dependency] proceedings . . . as the
court deems necessary and proper to carry out this section,’
including orders ‘to participate in a counseling or education
program.’” (In re Daniel B., at p. 673.) In addition, “‘[t]he
program in which a parent or guardian is required to participate
shall be designed to eliminate those conditions that led to the
court’s finding that the child is a person described by Section
300.’” (In re K.T., at p. 24; see § 362, subd. (d).)
       “The court’s broad discretion to determine what would best
serve and protect the child’s interest and to fashion a
dispositional order in accord with this discretion, permits the
court to formulate disposition orders to address parental
deficiencies when necessary to protect and promote the child’s
welfare, even when that parental conduct did not give rise to the
dependency proceedings.” (In re K.T., supra, 49 Cal.App.5th at
p. 25; see In re Briana V. (2015) 236 Cal. App. 4th 297, 311 [“At
disposition, the juvenile court is not limited to the content of the
sustained petition when it considers what dispositional orders
would be in the best interests of the children. [Citations.]
Instead, the court may consider the evidence as a whole.”].) “We
review the juvenile court’s disposition case plan for an abuse of
discretion.” (In re D.P., supra, 44 Cal.App.5th at p. 1071; see
In re K.T., at p. 25.)
       The juvenile court did not abuse its discretion in ordering
Adrian to complete a domestic violence program in addition to
participating in individual counseling that included counseling on
domestic violence. The record supports the court’s conclusion
that both were reasonably necessary to protect Alize. As
discussed, at the time of the hearing, Adrian had not
acknowledged that he injured Dulce in front of Alize, that he
physically abused Dulce in the past, or that the ongoing domestic
violence put Alize at substantial risk of harm. Also, as discussed,




                                16
since the Department first advised him about the need for a
safety plan for Alize in early November 2019, Adrian did not do
anything to address his history of domestic violence with Dulce.
Indeed, Adrian refused to sign the case plan the court ordered at
the disposition hearing two months later. Adrian does not argue
the domestic violence program or the individual counseling
sessions were not “designed to eliminate the conditions that led
to the dependency.” (In re Daniel B., supra, 231 Cal.App.4th at
pp. 674-675.) Nor could he: Both the domestic violence program
and the individual counseling will help Adrian understand and
address his need for what the court described as “power and
control” in his domestic relationships. (See ibid. [“Based on the
history of domestic violence in the home and the seriousness of
the altercation that led to [the] dependency proceedings, [the
mother] has failed to show an abuse of discretion in the type of
domestic violence program selected by the juvenile court.”]; see
also In re D.P., supra, 44 Cal.App.5th at pp. 1071-1072 [juvenile
court did not abuse its discretion in ordering the mother to
participate in “a full drug and alcohol program with aftercare as
well as a 12-step program” because the record showed the mother
“had persistent issues with alcohol that contributed to dangerous
manic episodes in [her child’s] presence”].)
       Nor did the juvenile court abuse its discretion in ordering
Adrian to attend parenting classes. As discussed, the juvenile
court may make orders necessary to address deficiencies in
Adrian’s parenting to protect and promote Alize’s welfare, even if
Adrian’s deficient parenting skills did not give rise to the
dependency proceedings. (See In re K.T., supra, 49 Cal.App.5th
at p. 25.) The court found Adrian put Alize “in the middle of a
custody battle.” Adrian exercised poor judgment in some of the
parenting decisions he made: He either made false allegations of
abuse against Ashley in order to gain full custody of Alize, which




                                17
created instability for Alize, or, if Adrian sincerely believed Alize
had been abused at Ashley’s house, he knowingly put Alize in
harm’s way by continuing to drop Alize off at Ashley’s house after
the family court awarded him temporary custody. In addition,
Adrian lacked insight into how domestic violence in the
household harmed Alize. Parenting classes will help Adrian
appreciate the need for him to stop the violence, not only because
it is wrong, but because of the negative consequences for Alize.
(Cf. David B. v. Superior Court (2004) 123 Cal. App. 4th 768, 790
[expressing concern about a parent’s “grasp of the important
parenting concepts–things such as a child’s need for . . . freedom
from violence”].)
       Adrian’s citation to In re Jasmin C. (2003) 106 Cal. App. 4th
177 and In re Drake M., supra, 211 Cal. App. 4th 754 does not help
him. In re Jasmin C. involved a disposition order requiring a
nonoffending parent, who “did not abuse her children, fail to
protect them, or engage in any other inappropriate behavior,” to
attend parenting classes. (In re Jasmin C., at pp. 180-181.) In re
Drake M. involved a disposition order requiring a father to
submit to random drug testing and to participate in drug
counseling and parenting courses, even though nothing in the
record indicated he had a substance abuse problem or lacked
parenting skills. (In re Drake M., at p. 770.) In contrast, the
record here contained evidence Adrian did not understand that
his ongoing domestic violence with Dulce and his ill-conceived
plan to use Alize as the means to gain an advantage in family
court harmed Alize.

      E.     The Juvenile Court Did Not Abuse Its Discretion in
             Ordering Monitored Visits
      Section 362.1, subdivision (a)(1)(A), provides in part,
“Visitation shall be as frequent as possible, consistent with the




                                 18
well-being of the child.” “The power to regulate visits between
dependent children and their parents rests with the juvenile
court and its visitation orders will not be disturbed on appeal
absent an abuse of discretion.” (In re D.P., supra, 44 Cal.App.5th
at p. 1070.) As discussed, the juvenile court found that the
ongoing domestic violence posed a substantial risk of physical
harm to Alize and that there were no reasonable means to protect
Alize except by removing her from Adrian’s physical custody.
The same substantial evidence that supported the court’s
jurisdiction finding under section 300, subdivision (b), and the
removal order under section 361, subdivision (c)(1), supported the
court’s order for monitored visitation. (See In re D.P., at p. 1070
[even though the mother participated in counseling and tested
clean for alcohol, substantial evidence supported the juvenile
court’s “implicit determination that unmonitored visitation could
place [the child] at risk”]; see also § 362.1, subd. (a)(1)(B) [“[n]o
visitation order shall jeopardize the safety of the child”].)
       Adrian argues requiring a monitor to supervise his visits
will reduce their frequency. Adrian, however, does not cite any
evidence to support this assertion. The juvenile court did not
abuse its discretion in ordering monitored visitation until Adrian
takes steps to address the issues identified in his case plan. (See
In re R.R. (2010) 187 Cal. App. 4th 1264, 1284 [“[g]iven [the]
father’s recent drug use and his efforts to keep that information
from [the Department] and the court, we cannot say the juvenile
court abused its discretion in requiring monitored visits”].)




                                 19
                         DISPOSITION

      The jurisdiction finding under section 300, subdivision (b),
and the disposition orders are affirmed. The appeal from the
jurisdiction finding under section 300, subdivision (a), is
dismissed as nonjusticiable.




             SEGAL, J.



We concur:




             PERLUSS, P. J.




             FEUER, J.




                                20